Citation Nr: 0712310	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-30 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in April 
2006, at which time the Board reopened the claim and remanded 
the case for further action by the originating agency.  The 
case has been returned to the Board for further appellate 
action.


FINDING OF FACT

A chronic acquired psychiatric disorder was not present 
within one year of the veteran's discharge from service, nor 
is any such disorder etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability, to include bipolar disorder, was not 
incurred in or aggravated by active service, and the 
incurrence or aggravation of a psychosis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in April 2006, subsequent to its 
initial adjudication of the claim.  In addition, this letter 
included appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
January 2007.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

Personality disorders are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits.  
38 C.F.R. § 3.303(c).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was treated 
several times for anxiety and nervousness.  In July 1965, he 
was treated for a moderate anxiety reaction manifested by 
depression and inappropriate behavior.  While he was 
diagnosed with an immature personality and an anxiety 
reaction in March 1966, the Board notes that the veteran was 
not found to have a chronic acquired psychiatric disorder 
during service.  Moreover, the  report of the examination for 
discharge in March 1967 shows that an immature personality 
was the only psychiatric diagnosis.  

The post-service medical evidence does not show that the 
veteran was diagnosed with any acquired psychiatric disorder 
until August 1993, when he was found to have an anxiety 
disorder.  Since that time he has also been treated by VA for 
a bipolar disorder; however, the record contains no probative 
medical evidence of a nexus between any currently present 
psychiatric disorder and his military service.  In this 
regard, the Board notes that while the veteran was afforded a 
VA examination in October 2006, the examiner noted that the 
veteran's in-service mood difficulties could be attributed to 
his alcohol use.  The examiner found that it would therefore 
be impossible to resolve the issue of a clear etiology as to 
the veteran's bipolar disorder or other mood disturbance 
without resorting to mere speculation.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  In addition, while the 
record contains statements from the veteran's brother, a 
social worker and assistant professor of clinical psychiatry, 
indicating that he is aware of the veteran's long history of 
bipolar disorder and essentially indicating that it is his 
belief that the veteran's mental illness began in service, 
the Board does not believe that the opinion of a social 
worker is as probative as the service medical records showing 
that the veteran was not found to have a chronic acquired 
psychiatric disorder and the opinion of the VA physician who 
examined the veteran and his pertinent medical history in 
October 2006.  

While service medical records and the post-service medical 
evidence show that the veteran was diagnosed with a 
personality disorder, as noted above, personality disorders 
are not a diseases or injuries for VA compensation purposes.  
While the Board has also considered the veteran's statements 
linking his current psychiatric disability to service, this 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.

ORDER

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


